Case: 1:19-cv-01036-DAP Doc #: 25-1 Filed: 08/13/19 1 of 6. PageID #: 176




                    EXHIBIT A
      Case: 1:19-cv-01036-DAP Doc #: 25-1 Filed: 08/13/19 2 of 6. PageID #: 177



                                              [DATE]

            NOTICE TO POTENTIAL COLLECTIVE ACTION PLAINTIFFS

                         AUTHORIZED BY JUDGE AARON POLSTER

TO:            All current and formerly hourly employees who worked
               for PCC Airfoils LLC (“PCC Airfoils”) at PCC Airfoils
               Mentor and SMP facilities during the period of August
               31, 2016 to April 1, 2019 and who (1) received shift
               differentials, and (2) worked overtime in the period in
               which they earned such shift differentials.


               All current and formerly hourly employees who worked
               forty (40) or more hours in any workweek for PCC
               Airfoils at its Ceramics, Crooksville, Douglas GA,
               Mentor, Mold Masters, and SMP facilities during the
               period of August 31, 2016 and the present.

RE:     Your right to join a collective action seeking to recover alleged unpaid overtime
        compensation.

1. PURPOSE OF THIS NOTICE

The purpose of this Notice is to inform you of a collective action lawsuit in which you are
potentially “similarly situated” to the Named Plaintiff, Stephen Cottrell, to advise you of how your
rights under the Fair Labor Standards Act (“FLSA”) may be affected by this action, and to inform
you of the procedure to participate in this lawsuit if you choose to do so.

2. DESCRIPTION OF THE ACTION

On May 8, 2019, a lawsuit was filed in the United States District Court for the Northern District
of Ohio, Case No. 1:19-cv-1036. The action was filed on behalf of the Named Plaintiff Stephen
Cottrell and all other similarly-situated individuals. The Defendant in this lawsuit is PCC Airfoils.

The lawsuit alleges that PCC Airfoils violated the FLSA by not paying its hourly employees all of
their overtime compensation. The lawsuit concerns the following two groups of PCC Airfoils
current and/or former employees:

               All current and formerly hourly employees who worked for
               PCC Airfoils at PCC Airfoils’ Mentor and SMP facilities
               during the period of August 31, 2016 and April 1, 2019 and
               who (1) received shift differentials, and (2) worked overtime
               in the period in which they earned such shift differentials.
     Case: 1:19-cv-01036-DAP Doc #: 25-1 Filed: 08/13/19 3 of 6. PageID #: 178



               All current and formerly hourly employees who worked
               forty (40) or more hours in any workweek for PCC Airfoils’
               Ceramics, Crooksville, Douglas GA, Mentor, Mold Masters,
               and SMP facilities during the period of August 31, 2016, and
               the present.

With respect to the first group, the lawsuit alleges that PCC Airfoils did not include employees’
shift differentials when paying overtime and thereby paid employees at a lower overtime rate than
they should have been paid. For the second group, the lawsuit alleges that employees arrived and
began working prior to the scheduled start of their shifts, but they were not compensated for the
time spent working on-the-clock prior to the scheduled start of their shifts.

You are receiving this Notice because according to the records of PCC Airfoils, you fit the
definition of the class of individuals listed above and may be eligible to participate in this action.

PCC Airfoils denies the claims alleged in the lawsuit and is committed to complying with all
federal, state and local wage and hour laws.

This lawsuit is still in its early stages. The Court has not yet decided whether Plaintiff or PCC
Airfoils is correct. The right to recover wages for any Plaintiff has not been considered, established
or determined by the Court.

3. YOUR RIGHT TO PARTICIPATE IN THIS ACTION

Plaintiff seeks unpaid wages not only for himself but also for other persons with whom he
maintains are similarly situated. Plaintiff alleges that those individuals consist of the two groups
of current and former PCC Airfoils employees defined in Section 2 above. If you fit the definition
of one or both of the two classes of employees defined above, you have the right to participate in
this lawsuit.

4. HOW TO PARTICIPATE IN THIS ACTION

To join this collective action, you must sign and return the enclosed “Consent Form.” This process
is being administered by a third-party. If you choose to join this action, you must return the
Consent Form by: (a) mailing it to [insert TPA mailing address], (b) faxing the form to [insert TPA
fax], or (c) scanning the form and emailing it to [insert TPA email].

The signed Consent Form must be postmarked, faxed or emailed by 60 days from date of
mailing. If you wish to join this collective action, please return the Consent Form as soon as
possible because the time period for which you can seek payment for your overtime compensation
will depend on when this form is filed with the Court. If you lose or misplace the enclosed Consent
Form, or if you have any questions about how to fill-out the Consent Form, you may contact [insert
TPA name and telephone number].




                                                 -2-
     Case: 1:19-cv-01036-DAP Doc #: 25-1 Filed: 08/13/19 4 of 6. PageID #: 179



5. NO RETALIATION PERMITTED

The law prohibits PCC Airfoils, or any of its agents or employees, to discharge you, or in any
manner harass, discriminate or retaliate against you for taking part in this action.

6. EFFECT OF JOINING THIS ACTION

If you choose to join this action, you will be bound by the judgment, whether it is favorable or
unfavorable. You will also be bound by, and will share in, any settlement that may be reached on
behalf of the class. Employees of PCC Airfoils’ Mold Masters facility will be limited in their
recovery, if any, to the period beginning February 22, 2018 instead of August 31, 2016.

By joining this action, you designate the named Plaintiff, Stephen Cottrell, as your agent to make
decisions on your behalf concerning the litigation, the method and manner of conducting this
litigation, the entering of an agreement with Plaintiff’s Counsel concerning fees and costs and all
other matters pertaining to this action.

7. NO LEGAL EFFECT OF NOT JOINING THIS ACTION

If you choose not to join this action, or do not return the Consent Form, you will not be affected
by any judgment or settlement rendered in this case, whether favorable or unfavorable to the class.
You will not be entitled to share any amounts recovered by the class. You will be free to file your
own lawsuit, or to not file any lawsuit at all; however, the pendency of this action will not stop the
running of the statute of limitations as to any claims you may have until you file your own lawsuit.
8. YOUR LEGAL REPRESENTATION IF YOU JOIN

If you participate in this action, and do not retain your own counsel, you will be represented by the
following attorneys from the law firms Nilges Draher, LLC and Coffman Legal, LLC:

 Matthew J.P. Coffman                               Shannon M. Draher
 Coffman Legal, LLC                                 Hans A. Nilges
 1550 Old Henderson Road                            Nilges Draher, LLC
 Suite 126                                          7266 Portage Street, N.W., Suite D
 Columbus, Ohio 43220                               Massillon, OH 44646
 (614) 949-1181 (telephone)                         (330) 470-4428 (telephone)
 (614) 386-9964 (facsimile)                         (330) 754-1430 (facsimile)
 mcoffman@mcoffmanlegal.com                         sdraher@ohlaborlaw.com
                                                    hans@ohlaborlaw.com




                                                 -3-
    Case: 1:19-cv-01036-DAP Doc #: 25-1 Filed: 08/13/19 5 of 6. PageID #: 180



9. PCC AIRFOILS IS REPRESENTED BY:

John Gerak
Monica L. Lacks
Ogletree, Deakins, Nash, Smoak, & Stewart, P.C.
127 Public Square, Suite 4100
Cleveland, Ohio 44114
(216) 241-6100 (telephone)
(216) 357-4733 (facsimile)
john.gerak@ogletreedeakins.com
monica.lacks@ogletreedeakins.com



10. FURTHER INFORMATION:

Further information about this Notice of the action may be obtained from Plaintiff’s counsel –
Shannon Draher at (330) 470-4428 or Matthew Coffman at (614) 949-1181. The call to Plaintiff’s
Counsel is free and confidential.

THE COURT HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS
        OF PLAINTIFF’S CLAIMS OR OF PCC AIRFOILS’ DEFENSES




                                             -4-
     Case: 1:19-cv-01036-DAP Doc #: 25-1 Filed: 08/13/19 6 of 6. PageID #: 181



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 STEPHEN COTTRELL, on behalf                        of )
 himself and others similarly situated,                )      Case No. 1:19-Cv-01036-DAP
                                                       )
                   Plaintiff,                          )      Judge Dan Aaron Polster
                                                       )
           vs.                                         )
                                                       )
                                                       )
 PCC AIRFOILS, INC,                                    )
                                                       )
                   Defendant.                          )

          I hereby consent, agree, and opt-in to be a party Plaintiff in the above-captioned collective

action. I agree to be represented by Nilges Draher, LLC and Coffman Legal, LLC. I understand

that by filing this consent, I will be bound by any settlement or judgment of the Court on all issues

in this case.



 Full Name (Print clearly)                                Signature/Date
  ___       ___     ___     ___     ___       ___   ___       ___    ___   ___    ___    ___      ___
                      (Information below this line will not be filed with the Court)




 Street Address                                           City/State/Zip


 Telephone Number                                         Email Address:

FAX to:           settlement administrator;

EMAIL to:         settlement administrator; or

MAIL to:          settlement administrator

On or before:     [60 days from mailing]

                                                                                               39529980.1


                                                    -5-
